DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Claims 1-20 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10467042 (hereinafter ‘042) in view of Gagliardi et al.(2009/0157899).
With respect to claim 1 of the instant application, the ‘042 patent discloses substantially the same limitations. The following table highlights the similarities in bold for Applicant’s convenience.
Instant Application 
‘042 Patent
1. A computer-implemented method comprising: determining a first geographic region meeting a predetermined number of requests for a network-based application based upon a number of requests received over a network for the network-based application and a geographic location from each of the requests originates, wherein the network-based application is one of a plurality of distributed software applications executed by at least one of a plurality of virtual machine instances at a data center in a network- based environment; and 

responsive to determining the first geographic region meeting a predetermined number of requests for the application: causing one or more instances of the network-based application to be deployed to the first geographic region; 
causing content to be served by the network-based application to be deployed to the first geographic region; and 
determining a number of requests for communication with a network-based application by one or more computers over a network, wherein the network-based application is one of a plurality of distributed software applications executed by at least one of a plurality of virtual machine instances at a data center in a network-based environment; determining a geographic location from which each of the requests originates; determining a first geographic region meeting a predetermined number of requests for the network-based application based upon the number of the requests and the geographic location from which each of the requests originates; determining a cost associated with deploying one or more instances of the network-based application to the first geographic region meeting the predetermined number of requests; determining whether to deploy the one or more instances of the network-based application to the first geographic region meeting the predetermined number of requests based upon the determined cost and the number of incoming requests; responsive to determining the first geographic region meeting the predetermined number of requests for the network-based application, deploying the one or more instances of the network-based application to the first geographic region; determining an updated number of requests received for the network-based application from the first geographic region; and terminating at least one of the instances of the network-based application deployed to the first geographic region based upon the updated number of 


The ‘042 patent claims’ do not specifically disclose “causing content to be served by the network based application to be deployed to the first geographic region; and causing the one or more instances of the network based application to handle requests for the content generated from within the first geographic region”.
However, Gagliardi discloses: causing content to be served by the network based application to be deployed to the first geographic region; and causing the one or more instances of the network based application to handle requests for the content generated from within the first geographic region (Abstract)
It would have been obvious to a person having ordinary skill in the art before the invention was made to incorporate the teachings of Gagliardi to ensure rapid provisioning of content delivery networks and having servers be near the content library’s original storage location ([0003], Gagliardi).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

s 1-3, 5-9, 11-17, 19, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wei (US 2010/0228819) in view of Gagliardi et al. (US 2009/0157899).

With respect to claim 1, Wei discloses: determining a first geographic region meeting a predetermined number of requests for a network-based application based upon a number of requests received over a network for the network-based application and a geographic location from each of the requests originates, wherein the network-based application is one of a plurality of distributed software applications executed by at least one of a plurality of virtual machine instances at a data center in a network- based environment; and responsive to determining the first geographic region meeting a predetermined number of requests for the application: causing one or more instances of the network-based application to be deployed to the first geographic region ([0059], [0064], [0065], [0071], load is interpreted to be requests).
Wei does not specifically disclose: causing content to be served by the network-based application to be deployed to the first geographic region; and causing the one or more instances of the network-based application to handle requests for the content generated from within the first geographic region.  
However, Gagliardi discloses: causing content to be served by the network-based application to be deployed to the first geographic region; and causing the one or more instances of the network-based application to handle requests for the content generated from within the first geographic region (Abstract)

  
With respect to claim 2, Wei discloses: wherein causing the one or more instances of the network-based application to handle requests for the content generated from within the first geographic region comprises modifying settings in one or more load balancers ([0021]).  

With respect to claim 3, Wei discloses: wherein causing the one or more instances of the network-based application to handle requests for the content generated from within the first geographic region comprises modifying entries in one or more domain name servers ([0073] “DNS”).  

With respect to claim 5, Wei discloses: wherein the geographic location from which each of the requests originates is determined based upon an Internet Protocol (IP) address associated with each of the incoming requests ([0073]).  
With respect to claim 6, Wei discloses: wherein the deployment of the one or more instances of the network-based application is further based upon a network route of the incoming requests for the network-based application ([0073]).



	With respect to claim 13, Wei discloses: wherein the deployment component is further configured to: deploy one or more instances of the distributed software application to a second geographic region; measure an impact of the deployment of the one or more instances of the distributed software application to the second geographic region; maintain the instances of the distributed software application deployed to the second geographic region in response to measuring a positive impact; and terminate the instances of the distributed software application deployed to the second geographic region in response to measuring a negative impact ([0076]).

	With respect to claims 14-16, they recite similar limitations as claim 1 and is therefore rejected under the same citations and rationale.

With respect to claims 17 and 18, they recite similar limitations as claims 2 and 4 respectively and are therefore rejected under the same citations and rationale. 

	With respect to claim 19, Wei discloses: wherein causing one or more instances of the application to be deployed comprises deploying, over a network, one or more virtual machine instances executing the network-based application to the first geographic region ([0076]).  
.

Claims 4, 10, and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wei (US 2010/0228819) in view of Gagliardi et al. (US 2009/0157899) further in view of Seed et al. (US 8924466)

With respect to claim 4, Wei and Gagliardi do not specifically disclose: wherein causing the one or more instances of the network-based application to handle requests for the content generated from within the first geographic region comprises modifying one or more hyperlinks.  
However, Seed discloses: wherein causing the one or more instances of the network-based application to handle requests for the content generated from within the first geographic region comprises modifying one or more hyperlinks.  
It would have been obvious to a person having ordinary skill in the art before the invention to incorporate the teachings of Seed to ensure managed object replication and delivery over a network (col. 1, lines 20-25, Seed).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WISSAM RASHID whose telephone number is (571)270-3758.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 5712723756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/WISSAM RASHID/Primary Examiner, Art Unit 2195